


Exhibit 10.32

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into on
November 3, 2008 (the "Effective Date"), by and between Integrated Electrical
Services, Inc. (the "Company") and Thomas E. Vossman (the "Executive").

        WHEREAS, the Company desires to employ Executive as Group Vice President
from and after the Effective Date until such date as his employment shall end
pursuant to the terms and conditions contained herein; and

        WHEREAS, Executive desires to be employed by the Company in such
position pursuant to the terms and conditions contained herein;

        NOW, THEREFORE, for and in consideration of the mutual promises,
covenants, and undertakings contained in this Agreement, and intending to be
legally bound, the Company and Executive hereby agree as follows:

I.Employment Term.

Subject to Section IV.E., Executive and the Company acknowledge that this
employment relationship may be terminated at any time, upon written notice to
the other party for any reason, at the option either of the Company or
Executive. However, as provided in this Agreement, Executive may be entitled to
certain severance benefits depending upon the circumstances of Executive's
termination of employment. The period Executive is employed by the Company under
this Agreement is referred to herein as the "Employment Term".

II.Position.

A.During the Employment Term, Executive shall serve as the Company's Group Vice
President, IES Commercial. In such position, Executive shall report to the
President and Chief Executive Officer of the Company and shall have the
authority, responsibilities, and duties reasonably accorded to, expected of and
consistent with Executive's position.

B.During the Employment Term, Executive will devote Executive's full business
time and best efforts to the performance of Executive's duties hereunder and
will not engage in any other activity (for compensation or otherwise) which
would, either individually or in the aggregate, conflict or interfere with or
otherwise adversely affect the rendition of such performance either directly or
indirectly, without the prior written consent of the Board of Directors of the
Company (the "Board").

III.Compensation.

A.Base Salary.    The Company shall pay Executive a base salary at the annual
rate of $300,000 payable in accordance with the Company's payroll practices (the
"Base Salary"). Executive shall be entitled to such increases in Base Salary, if
any, as may be determined on at least an annual basis in the sole discretion of
the Compensation Committee of the Board (the "Compensation Committee").

B.Annual Bonus.    For each fiscal year ("Fiscal Year") of the Company during
the Employment Term, Executive shall be given the opportunity to earn an
incentive bonus (the "Annual Bonus"). Executive's target Annual Bonus
opportunity for each Fiscal Year during the Employment Term shall be not less
than 100% of his Base Salary (the "Annual Bonus Opportunity"), but prorated for
the initial Fiscal Year of the Employment Term if it does not begin on the first
day of such Fiscal Year. The actual Annual Bonus payable to Executive with
respect to a Fiscal Year shall be dependent upon the achievement of performance
objectives established by the Compensation Committee and may be greater or less
than the Annual Bonus Opportunity depending on performance objective results.
That portion of Executive's

--------------------------------------------------------------------------------



Annual Bonus Opportunity for a Fiscal Year that is tied to objective targets
established by the Compensation Committee may not be subsequently reduced by the
Compensation Committee. The Compensation Committee shall have the sole right to
determine whether Executive may be entitled to a discretionary bonus and to
determine the criteria to be considered in making such decision. Except as
otherwise provided herein, Executive must be an employee of the Company or an
affiliate on the date any Annual Bonus earned for a Fiscal Year is to be paid,
which payment shall be at the same time as annual bonuses are paid to other
similar executives of the Company.

C.Long Term Incentive Awards.    During the Employment Term, Executive shall be
eligible to participate in the Company's Long-Term Incentive Plan or its
successor (the "LTIP"). Executive's annual long term award opportunities under
the LTIP shall be determined by the Compensation Committee, in its sole
discretion.

D.Employee Benefits.    During the Employment Term, Executive shall be eligible
to participate in the Company's employee benefit plans as in effect from time to
time (collectively, "Employee Benefits") on the same basis as such employee
benefit plans are generally made available to other comparable executives of the
Company.

1.Vacation.    Executive shall be entitled to four (4) weeks of annual vacation
leave (prorated for Executive's initial year, if not a full year). Such leave
shall be administered in accordance with the Company's policy.

2.Automobile Allowance.    During the Employment Term, Executive shall be
entitled to an automobile allowance of $1,500 per month paid monthly as part of
the Company's normal payroll.

E.Business Expenses.    During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive's duties hereunder shall
be reimbursed by the Company in accordance with the Company's expense policy.



IV.Termination.    Executive shall not have a termination of employment for
purposes of this Agreement unless such termination constitutes a "separation
from service" for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended, and the applicable Treasury Regulations thereunder (the "Code").
Notwithstanding any other provision of this Agreement, the provisions of this
Section IV shall exclusively govern Executive's rights upon termination of
employment with the Company and its affiliates.

A.By the Company for Cause or Resignation by Executive Without Good Reason.

1.The Employment Term and Executive's employment hereunder may be terminated by
the Company for Cause (as defined below) or by Executive's resignation without
Good Reason (as defined in Section IV.C.2 herein);

2.For purposes of this Agreement, "Cause" shall mean (i) Executive's willful and
material breach of his terms of employment as provided; (ii) Executive's gross
negligence in the performance or intentional nonperformance of any of
Executive's material duties and responsibilities to the Company;
(iii) Executive's dishonesty or fraud with respect to the business, reputation
or affairs of the Company which materially and adversely affects the Company
(monetarily or otherwise); (iv) Executive's conviction of, or a plea of other
than not guilty to, a felony or a misdemeanor involving moral turpitude;
(v) Executive's confirmed drug or alcohol abuse that materially affects
Executive's service or materially violates the Company's drug or alcohol abuse
policy; (vi) Executive's material violation of the Company's personnel or
similar policy, such policy having been made available to Executive by the
Company which violation materially and adversely affects the Company;

2

--------------------------------------------------------------------------------



or (vii) Executive's having committed any material violation of any federal law
regulating securities (without having relied on the advice of the Company's
attorney) or having been the subject of any final order, judicial or
administrative, obtained or issued by the Securities and Exchange Commission,
for any securities violation involving fraud, including, for example, any such
order consented to by Executive in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied.

3.If Executive's employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

a.Executive's earned, but unpaid, Base Salary through the date of termination;

b.Reimbursement, within sixty (60) days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed reasonable
business expenses properly incurred by Executive in the performance of
Executive's duties in accordance with the Company's expense policy prior to the
date of Executive's termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within ninety (90) days following the date such expenses were incurred;
and

c.Such Employee Benefits, if any, as to which Executive may be entitled under
the terms of the employee benefit plans of the Company (the amounts described in
clauses (a) through (c) of this Section IV.A.3 being referred to as the "Accrued
Rights").



B.Disability or Death.

1.The Employment Term and Executive's employment hereunder shall terminate upon
Executive's death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive's duties hereunder (such
incapacity is hereinafter referred to as "Disability"). Any question as to the
existence of a Disability of Executive as to which Executive and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

2.Upon termination of Executive's employment hereunder for either death or
Disability, Executive or Executive's estate (as the case may be) shall be
entitled to receive, subject to Section IV.G., the following:

a.The Accrued Rights;

b.Any earned but unpaid Annual Bonus plus a pro rata amount (the "Pro Rata
Bonus") based on a percentage of the greater of (i) the Annual Bonus Opportunity
for the Fiscal Year in which such death or Disability occurs or (ii) the Annual
Bonus, if any, paid to Executive for the immediately preceding Fiscal Year. The
Pro Rata Bonus amount shall be determined based on the percentage of the Fiscal
Year that shall have elapsed through the date of Executive's death or
Disability; and

c.An amount, paid on the first business day of each month, equal to 150% of the
applicable monthly COBRA premium under the Company's group health plan,

3

--------------------------------------------------------------------------------



continued for the lesser of twelve (12) months or until such COBRA coverage for
Executive and his eligible dependents terminates.

C.By the Company Without Cause or Resignation by Executive for Good Reason Prior
to a Change in Control.

1.The Employment Term and Executive's employment hereunder may be terminated by
the Company without Cause or by Executive's resignation for Good Reason.

2.For purposes of this Agreement, "Good Reason" shall mean (A) any material
reduction in Executive's position, duties, authority, or Base Salary; (B) any
relocation of Executive's primary location of work that is more than fifty
(50) miles from its location as of the Effective Date; or (C) the Company's
breach of a material term of this Agreement; provided that any of the events
described in clauses (A), (B) and (C) of this Section IV.C.2 shall constitute
Good Reason only if the Company fails to cure such event within thirty
(30) business days after receipt from Executive of written notice of the event
which constitutes Good Reason specifying the details of such failure or event;
provided, further, that "Good Reason" shall cease to exist for an event on the
sixtieth (60th) day following its occurrence, unless Executive has given the
Company written notice thereof as provided above prior to such sixtieth (60th)
day. If such Good Reason event is not timely cured, then Executive's employment
shall terminate on the first day following the end of the thirty (30) day cure
period.

3.If Executive's employment is terminated by the Company without Cause (and
other than by reason of Disability) or if Executive resigns for Good Reason,
Executive shall receive from the Company, subject to Section IV.G.:

a.The Accrued Rights;

b.Continued payment of his Base Salary for twelve (12) months following the date
of such termination, in accordance with the Company's normal payroll practices
as in effect on his date of termination;

c.In a lump sum, any earned, but unpaid Annual Bonus plus an amount equal to the
greater of the pro rata portion (based on the percentage of the Fiscal Year that
shall have elapsed through the date of Executive's termination of employment) of
(i) the Annual Bonus Opportunity for the Fiscal Year in which such termination
occurs or (ii) the Annual Bonus, if any, paid to Executive for the immediately
preceding Fiscal Year; provided that the aggregate amount described in this
Section IV.C.3.c. shall be reduced by the present value (as determined by the
Board) of any other cash severance or termination benefits payable to Executive
under any other plan, program or arrangement of the Company or its affiliates,
unless specifically provided otherwise by the Compensation Committee or the
Board in such plan, program or arrangement;

d.An amount, paid on the first business day of each month, equal to 150% of the
applicable monthly COBRA premium under the Company's group health plan for
twelve (12) months from his termination date or until Executive obtains
comparable employment (as determined by the Company), whichever is shorter;

e.Continuation of the monthly automobile allowance (as described in
Section III.D.2. herein) for twelve (12) months from his termination date or
until Executive obtains comparable employment (as determined by the Company),
whichever is shorter;

f.Outplacement services for twelve (12) months from his termination date or
until Executive obtains comparable employment (as determined by the Company),

4

--------------------------------------------------------------------------------



whichever is shorter (such outplacement services shall be reasonable in amount
and commensurate with Executive's position); and

g.All of Executive's unvested awards under the LTIP (including but not limited
to any unvested options, restricted stock, and performance share units) shall
vest in full on the date the release provided for in Section IV.G. becomes
irrevocable.



D.By the Company Without Cause or Resignation by Executive for Good Reason
Within 12 Months Following a Change in Control.

1.For purposes of this Agreement, a "Change in Control" means:

a.Any person or any persons acting together which would constitute a "group" for
purposes of Section 13(d) of the Exchange Act, other than Fidelity Management &
Research Co., Southpoint Capital Advisors LP, Tontine Capital Partners L.P. and
their respective affiliates, the Company or any subsidiary, shall "beneficially
own" (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended from time to time), directly or indirectly, at least fifty percent (50%)
of the ordinary voting power of all classes of capital stock of the Company
entitled to vote generally in the election of the Board; or

b.Current Directors (as defined below) shall cease for any reason to constitute
at least a majority of the members of the Board (for these purposes, a "Current
Director" means, as of the date of determination, any person who (1) was a
member of the Board on the date that the Company's Joint Plan of Reorganization
under Chapter 11 of the United States Bankruptcy Code became effective or
(2) was nominated for election or elected to the Board with the affirmative vote
of a majority of the current directors who were members of the Board at the time
of such nomination or election), or at any meeting of the stockholders of the
Company called for the purpose of electing directors, a majority of the persons
nominated by the Board for election as directors shall fail to be elected; or

c.The consummation of a sale, lease, exchange or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; provided, however, a transaction shall not constitute a
Change in Control if its sole purpose is to change the state of the Company's
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company's securities
immediately before such transaction.

2.Upon the consummation of a Change in Control during the Employment Term, all
of Executive's unvested awards (including but not limited to any unvested
options, restricted stock, and performance share units) under the LTIP shall
vest in full.

3.If Executive's employment is terminated by the Company without Cause (and
other than by reason of Disability) or if Executive resigns for Good Reason on
or within twelve (12) months following a Change in Control, Executive shall
receive from the Company (in lieu of any other severance payments or benefits
under this Agreement) the following, subject to Section IV.G.:

a.The Accrued Rights;

b.Continued payment of his Base Salary for twenty-four (24) months following the
date of such termination, in accordance with the Company's normal payroll
practices as in effect on his date of termination;

5

--------------------------------------------------------------------------------



c.In a lump sum, an amount equal to two (2) times the most recent Annual Bonus
paid (or payable) to Executive; provided that the aggregate amount described in
this Section IV.D.4.c. shall be reduced by the present value (as determined by
the Board) of any other cash severance or termination benefits payable to
Executive under any other plan, program or arrangement of the Company or its
affiliates, unless specifically provided otherwise by the Compensation Committee
or the Board in such plan, program or arrangement;

d.An amount, paid on the first business day of each month, equal to 150% of the
applicable COBRA premium under the Company's group health plan for twelve
(12) months from his termination date or until Executive obtains comparable
employment (as determined by the Company), whichever is shorter;

e.Continuation of the monthly automobile allowance (as described in
Section III.D.2. herein) for twelve (12) months from his termination date or
until Executive obtains comparable employment (as determined by the Company),
whichever is shorter; and

f.Outplacement services for twelve (12) months from his termination date or
until Executive obtains comparable employment (as determined by the Company),
whichever is shorter (such outplacement services shall be reasonable in amount
and commensurate with Executive's position).



E.Notice of Termination.    Any purported termination of employment by the
Company or by Executive (other than due to Executive's death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section VIII.I. hereof. With respect to any termination of
employment by Executive, such notice of termination shall be communicated to the
Company at least thirty (30) days prior to such termination. For purposes of
this Agreement, a "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.

F.Officer/Board Resignation.    Upon termination of Executive's employment for
any reason, Executive agrees to resign, and shall be deemed to have resigned, as
of the date of such termination and to the extent applicable, from the Board
(and any committees thereof) and the board of directors (and any committees
thereof) and as an officer of the Company and any and all of the Company's
affiliates.

G.Waiver and Release.    Notwithstanding any other provisions of this Agreement
to the contrary, the Company shall not be obligated to make or provide any
severance payments or benefits provided under this Section IV, other than the
Accrued Rights, unless (i) within forty-five (45) days from the date on which
Executive's employment is terminated, Executive executes and delivers to the
Company a general release provided by the Company in substantially the form of
Attachment A hereto, whereby Executive releases the Company from all employment
based or related claims of Executive and all obligations of the Company to
Executive other than the Company's obligations to make and provide the severance
payments and benefits as provided in this Section IV and (ii) Executive does not
revoke such release within the seven-day period following his delivery of the
executed release to the Company. If the requirements of this Section IV. G. are
met, then, subject to Section IV.H., the severance payments and benefits to
which Executive is otherwise eligible to receive under this Section IV shall
begin or be made, as applicable, within three (3) business days after the date
on which Executive's release has become nonrevocable, and shall be paid or
commence, as applicable, "retroactively," without interest, as of Executive's
termination date.

6

--------------------------------------------------------------------------------



H.Compliance with IRC Section 409A.

1.Notwithstanding anything in this Agreement to the contrary, if at the time of
Executive's termination of employment with the Company and its affiliates,
Executive is a "specified employee," as defined in Section 409A of the Code, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
avoid the additional tax under Section 409A of the Code, then the Company will
defer the payment or the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive's termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code). Any monthly
payment amounts deferred pursuant to this Section will be accumulated and paid
to Executive (without interest) six months after his termination of employment
in a lump sum and the balance of payments due Executive will be paid monthly or
as otherwise provided herein.

2.Any reimbursement of any costs and expenses by the Company to Executive under
this Agreement shall be made by the Company in no event later than the close of
Executive's taxable year following the taxable year in which the cost or expense
is incurred by Executive. The expenses incurred by Executive in any calendar
year that are eligible for reimbursement under this Agreement shall not affect
the expenses incurred by Executive in any other calendar year that are eligible
for reimbursement hereunder and Executive's right to receive any reimbursement
hereunder shall not be subject to liquidation or exchange for any other benefit.



V.Non-Competition; Non-Solicitation.

A.Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

B.During the Employment Term and for a period of one year following the date
Executive ceases to be employed by the Company or an affiliate (or for a period
of two (2) years if Executive ceases to be employed by the Company or an
affiliate by reason of employment termination pursuant to Section IV.A. above)
(the "Restricted Period"), Executive will not, whether on Executive's own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever ("Person"), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:

1.with whom Executive had personal contact or dealings on behalf of the Company
during the one year period preceding Executive's termination of employment;

2.with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one year immediately preceding the
Executive's termination of employment; or

3.for whom Executive had direct or indirect responsibility during the one year
immediately preceding Executive's termination of employment.

C.During the Restricted Period, Executive will not directly or indirectly:

1.engage in any business that materially competes with any business of the
Company or its affiliates (including, without limitation, businesses which the
Company or its affiliates have specific plans to conduct within twelve months
from the effective of the termination and as to which Executive is personally
aware of or should be personally aware of such

7

--------------------------------------------------------------------------------



planning in the future and as to which Executive is aware of such planning) in
any geographical area that is within 100 miles of any geographical area where
the Company or its affiliates manufactures, produces, sells, leases, rents,
licenses or otherwise provides its products or services and over which Executive
had responsibilities (a "Competitive Business");

2.enter the employ of, or render any services to, any Person (or any division or
controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

3.acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

4.interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers, partners, members or
investors of the Company or its affiliates.



D.Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates that is publicly traded
on a national stock exchange or on the over-the-counter market if Executive
(i) is not a controlling person of, or a member of a group which controls, such
person or (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

E.During the Restricted Period, Executive will not, whether on Executive's own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

1.solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or

2.hire any such employee who was employed by the Company or its affiliates as of
the date of Executive's termination of employment with the Company or who left
the employment of the Company or its affiliates coincident with, or within one
year prior to or after, the termination of Executive's employment with the
Company.

F.During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

G.It is expressly understood and agreed that although Executive and agreed that
although Executive and the Company consider the restrictions contained in this
Section V to be reasonable, if a final judicial determination is made by a court
of competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

8

--------------------------------------------------------------------------------





VI.Confidentiality; Intellectual Property.

A.Confidentiality.

1.Executive will not at any time (whether during or after Executive's employment
with the Company and its affiliates) retain or use for the benefit, purposes or
account of Executive or any other Person; or disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or Confidential Information without
the prior written authorization of the Board. For purposes of this Agreement,
"Confidential Information" means all written, electronic, machine-reproducible,
oral and visual data, information, and material, including, without limitation,
business, financial, and technical information, computer programs, documents and
records (including those that Executive develops in the scope of his employment)
that either: (i) the Company and its affiliates, or any of their respective
customers or suppliers, treats as confidential or proprietary through markings
or otherwise; (ii) relates to the Company and its affiliates, or any of their
respective customers or suppliers, or any of their respective business
activities, products, or services (including software programs and techniques)
and is competitively sensitive or not generally known in the relevant trade or
industry; or (iii) derives independent economic value from the investment needed
to compile or create such information and/or its not being known to, or
generally ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use. Notwithstanding any provisions herein
to the contrary, the provisions of this Section VI.A do not prohibit Executive
from disclosing Confidential Information in the performance of his duties under
this Agreement.

2."Confidential Information" shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive's breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

3.Upon termination of Executive's employment with the Company and its affiliates
for any reason, Executive shall cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company or its
affiliates; immediately destroy, delete, or return to the Company, at the
Company's option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive's possession or control (including any of the foregoing stored or
located in Executive's office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and notify and fully
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which Executive is or becomes aware.

4.If Executive has entered into a separate individual confidentiality agreement
with the Company, the terms of such individual agreement shall continue (in
addition to those of

9

--------------------------------------------------------------------------------



this Agreement) as provided therein; however to the extent of a conflict with
the terms of this Agreement, the terms of this Agreement shall control.

B.Intellectual Property.

1.If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) ("Works"), either alone or with third
parties, prior to Executive's employment by the Company, that are relevant to or
implicated by such employment ("Prior Works"), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company's current and future business.

2.If Executive creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Executive's
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources ("Company Works"), Executive shall promptly
and fully disclose same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.

3.Executive agrees to keep and maintain adequate and current written records (in
the form of notes, sketches, drawings, and any other form or media requested by
the Company) of all Company Works. The records will be available to and remain
the sole property and intellectual property of the Company at all times.

4.Executive shall take all requested actions and execute all requested documents
(including any licenses or assignments required by a government contract) at the
Company's expense (but without further remuneration) to assist the Company in
validating, maintaining, protecting, enforcing, perfecting, recording, patenting
or registering any of the Company's rights in the Prior Works and Company Works.
If the Company is unable for any other reason to secure Executive's signature on
any document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive's
agent and attorney in fact, to act for and in Executive's behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.

5.Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.

10

--------------------------------------------------------------------------------



C.The provisions of this Section VI shall survive the termination of Executive's
employment for any reason.



VII.Specific Performance.    Executive acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section V or Section VI herein would be inadequate and the Company
would suffer irreparable damages as a result of such breach or threatened
breach. In recognition of this fact, Executive agrees that, in the event of such
a breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

VIII.Miscellaneous.

A.Governing Law/Venue.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflict of
laws principles thereof. Each party to this Agreement hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts in Houston, Texas,
for the purposes of any proceeding arising out of or based upon this Agreement.

B.Dispute Resolution.    Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this Agreement to arbitrate, shall be determined by arbitration
in Houston, Harris County, Texas before one arbitrator. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures (Streamlined Arbitration Rules and Procedures). Judgment on the award
pursuant to such arbitration may be entered in any court having jurisdiction.
This clause shall not preclude parties from seeking provisional remedies in aid
of arbitration from a court of appropriate jurisdiction. The arbitrator may, in
its award, allocate all or part of the costs of the arbitration, including the
fees of the arbitrator and the reasonable attorneys' fees of the prevailing
party.

C.Entire Agreement/Amendments.    This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

D.No Waiver.    The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

E.Severability.    In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

F.Assignment.    This Agreement and all of Executive's rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such

11

--------------------------------------------------------------------------------



assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

G.Successors; Binding Agreement.    This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

H.Notices.    For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


If to the Company:    
Integrated Electrical Services, Inc.
1800 West Loop South, Suite 500
Houston, Texas 77027
Attention: General Counsel
Fax: (713) 860-1578
If to Executive:    
Thomas E. Vossman
5625 FM 1960 Rd. West, Suite 610
Houston, TX 77069

I.Executive Representation.    Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive's duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

J.Reimbursement of Legal Expenses.    The Company shall reimburse Executive for
reasonable and customary fees charged by his attorney to provide review of and
legal counsel concerning this Agreement.

K.Cooperation.    Executive shall provide Executive's reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive's employment
hereunder. Executive shall be entitled to reimbursement for reasonable and
customary expenses incurred for purposes of cooperating in any action or
proceeding pursuant to this section. This provision shall survive any
termination of this Agreement.

L.Indemnification.    Executive shall be indemnified by the Company against
liability as an officer of the Company and any subsidiary or affiliate of the
Company to the maximum extent permitted by applicable law. Executive's rights
under this Section shall continue so long as Executive maybe subject to such
liability, whether or not this Agreement may have terminated prior thereto.

M.Directors and Officers Liability Insurance.    The Company will insure
Executive, for the duration of his employment and thereafter with respect to his
acts and omissions occurring

12

--------------------------------------------------------------------------------



during such employment under a contract of director and officer liability
insurance to the same extent as such insurance insures members of the Board.

N.Withholding Taxes.    The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

O.Counterparts.    This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

13

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the Effective Date.

Executive:    
/s Thomas E. Vossman


--------------------------------------------------------------------------------


 
November 3, 2008

--------------------------------------------------------------------------------

Thomas E. Vossman   Date
Integrated Electrical Services, Inc.:
 
 
/s/ Robert B. Callahan


--------------------------------------------------------------------------------


 
November 3, 2008

--------------------------------------------------------------------------------

Robert B. Callahan
Sr. Vice President, Human Resources   Date

14

--------------------------------------------------------------------------------


